—Order, Supreme Court, Bronx County (John Byrne, J.), entered May 1, 1998, which granted the petition for a writ of prohibition precluding respondents from conducting a final parole revocation hearing with respect to petitioner parolee, unanimously affirmed, without costs.
*309The court properly granted prohibition since petitioner’s parole was automatically revoked upon his conviction of felonies and sentences to indeterminate terms, thereby precluding the commencement of the final revocation hearing (see, Executive Law § 259-i [3] [d] [iii]; 9 NYCRR 8004.3 [h]; People ex rel. Harris v Sullivan, 74 NY2d 305; Matter of Pierre v Rodriguez, 131 AD2d 763). Concur—Sullivan, J. P., Tom, Saxe and Friedman, JJ.